Case 8:19-cv-01257-JFW-PJW Document 53 Filed 12/09/19 Page 1 of 2 Page ID #:390



   1   Richard J. Grabowski (SBN 125666)
       Ryan D. Ball (SBN 321772)
   2   Jack Williams IV (SBN 309154)
       Justin A. Potesta (SBN 314133)
   3   JONES DAY
       3161 Michelson Drive, Suite 800
   4   Irvine, CA 92612
       Telephone: (949) 851-3939
   5   Facsimile: (949) 553-7539
       Email: rgrabowski@jonesday.com
   6   Email: rball@jonesday.com
       Email: jackwilliams@jonesday.com
   7   Email: jpotesta@jonesday.com
   8
   9   Attorneys for Defendant
       EXPERIAN INFORMATION
  10   SOLUTIONS, INC.
  11
  12                         UNITED STATES DISTRICT COURT
  13                        CENTRAL DISTRICT OF CALIFORNIA
  14
  15   BRYCE ABBINK, individually and on          Case No. 8:19-cv-01257-JFW-PJWx
  16   behalf of all others similarly situated,
                                                  Hon. John F. Walter
  17                   Plaintiff,
                                                  EXPERIAN INFORMATION
  18         v.                                   SOLUTIONS, INC.’S NOTICE OF
                                                  LODGING OF [PROPOSED]
  19   EXPERIAN INFORMATION                       JUDGMENT
       SOLUTIONS, INC., et al.
  20                   Defendant.
  21
  22
  23
  24
  25
  26
  27
  28
                                                             EXPERIAN'S NOTICE OF LODGING
                                                               Case No. 8:19-cv-01257-JFW-PJWx
Case 8:19-cv-01257-JFW-PJW Document 53 Filed 12/09/19 Page 2 of 2 Page ID #:391



   1         TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:
   2         Please take notice that Experian Information Solutions, Inc. (“Experian”), by
   3   and through its counsel of record, hereby lodges its [Proposed] Judgment. On
   4   December 5, 2019, the Court granted Experian’s motion to dismiss, dismissing all of
   5   Plaintiff’s claims against Experian without leave to amend and with prejudice. (See
   6   ECF No. 52.) Experian accordingly lodges this [Proposed] Judgment.
   7
   8                                            JONES DAY
       Dated: December 9, 2019
   9
  10                                            By: /s/ Ryan D. Ball
                                                   Ryan D. Ball
  11
                                                Attorneys for Defendant
  12                                            Experian Information Solutions, Inc.
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                            EXPERIAN'S NOTICE OF LODGING
                                                              Case No. 8:19-cv-01257-JFW-PJWx
